07/24/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 18-0247


                                      DA 18-0247
                                   _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                            ORDER

MICHAEL DAVID WILSON,

             Defendant and Appellant.
                                 _________________

       This cause, which was previously classified for submission on briefs to a
five-justice panel, is hereby reclassified for submission to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael B. Hayworth, District Judge.


                                                  For the Court,




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     July 24 2020